 370DECISIONSOF NATIONAL LABORRELATIONS BOARDClark-O'Neill,Inc., Clark-O'Neill List Maintenance Corp.,ClarkO'Neill Service Corp.andDistrict 65, Retail,Wholesale andDepartment Store Union,AFL-CIO,Petitioner.CaseNo.P2-RC-9d063.June 9, 1964DECISION ON REVIEWOn July 31, 1963, the Regional Director for the Twenty-secondRegion issued a Decision and Direction of Election in the above-entitled proceeding.As the. Regional Director broadened the unitsought by the Petitioner by including mail sorters, he conditionedhis Direction of Election upon the Petitioner's demonstrating, within10 days from the date of issuance of his Decision, that it had an ade-quate showing of interest in the broader unit found appropriate. ThePetitioner was also given the option, if it did not wish to participatein an election in the unit found appropriate, of withdrawing its,petition upon written notice to the Regional Director within the same10-day period.Thereafter, on August 13, 1963, no adequate showingof interest in the broader unit having been submitted within .the al-lowed period, the Regional Director issued a Supplemental Decisionand Order in which he vacated his Direction of Election and dismissedthe petition.On the same day, the Petitioner, in accordance withSection 102.67 of the Board's Rules and Regulations, as amended,filedwith the Board a timely request for review of the RegionalDirector's Decision and Direction of Election, asserting,inter alia,that substantial questions of fact and policy were raised by the deci-sion to include mail sorters in the requested unit of production andmaintenance employees.The Employer filed a memorandum in op-position thereto. . The Petitioner also filed a timely request for reviewof the Regional Director's Supplemental Decision and Order, contend-ing that, in view of its timely request for review of the inclusion ofthe sorters in the unit, the Regional Director erred in dismissing thepetition.The Petitioner requested a stay of all proceedings and inthe event of denial of review, or affirmance of the Regional Director'sdecision, an opportunity to show interest in the broader unit.TheEmployer filed a supplemental memorandum of opposition.TheBoard, by telegraphic- Order dated November 22, 1963, granted therequests for review.Both the. Petitioner and the Employer filedbriefs on review.After consideration of. the entire record in this case with respectto the Regional Director's determinations under review, including thebriefs of the parties, we have concluded that the Employer's mailsorters have substantial interests in common with other employeesIThe Board subsequently denied the Employer's telegraphic request for reconsiderationof the order granting review as raising no matter not previously considered.147 NLRB No. 44. CLARK-O'NEILL, INC., ETC.371sought to be represented and that the interests which the sorters shareapart from such other employees are not sufficient to warrant ex-cluding them from the appropriate unit.2We therefore affirm theRegional Director's Decision and Direction of Election, which is at-tached hereto.In view of such action, we hereby grant the Petitioner 10 days fromthe date of issuance of this Decision on Review in which to demon-strate to the Regional Director that it has an adequate showing ofinterest in the appropriate unit. In the event that an adequate show-ing is made, the Regional Director shall vacate his SupplementalDecision and Order and conduct an election pursuant to his Decisionand Direction of Election, except that the payroll period for determin-ing eligibility shall be that immediately preceding the date of thisDecision.MEMBERS BROWN and JENKINS, dissenting in part :The Petitioner seeks an election in a unit of some 295 productionemployees employed by Clark-O'Neill Service Corp., Clark-O'Neill,Inc., and Clark-O'Neill List Maintenance Corp.However, the Re-gional Director and our colleagues find, in effect, that the only appro-priate unit is one which includes some 215 mail sorters, 210 of whomare part-time employees employed by a fourth corporation, Clark-O'NeillMail Sorting Corp.We disagree, and would find that themail sorters have interests separate from those of the other employeesand, therefore, that the unit requested by Petitioner is appropriate.This case completes a full circle with respect to the treatment ofpart-time employees.Until 1955, part-time employees would be in-cluded in the unit whenever their work was functionally related tothat of the other employees, but eligibility to vote was determinedseparately on the basis of the substantiality of interest of the part-time employees. InSears Roebuck dCo., 112 NLRB 559, 569, foot-note 28, the Board announced for the first time that voting eligibilityis coextensive with unit inclusion.While the equities of such a policyare apparent, it also sometimes results in part-time employees con-trolling the results of elections contrary to the wishes of a majorityof those employees who devote full time to such work. This occurs2Other findings of the Regional Director which were the subject of the Petitioner's re-quest for review are supported by the record.Our dissenting colleagues emphasize a number of differences in working conditions be-tween the mail sorters,whom the Union would exclude from the unit,and the so-called"production"employees, whom it seeks to include.These differences,however, stem notfrom their classification as sorters,but from the fact that most sorters are part-time em-ployees.The Union has not sought in this case to exclude part-time employees from theunit, and in fact more than one-third of the employees whom it seeks to represent are part-time employees receiving the same benefits as the sorters.For this reason,whatever mightbethemerits of our dissenting colleagues'-views as to the inclusion of part-time employeesin units of full-time employees,the facts of this case afford no basis for such a distinction.Nor do we consider it controlling as to their unit placement that the sorters perform anoperation which the Employer might, at greater expense, have had performed by someoneelse, in this case the Post Office Department. 372DECISIONSOF NATIONALLABOR-RELATIONS BOARDeven though part-time employees are usually only a minority of theunit.In this case the inclusion of 215 mail sorters, 210 of whom arepart-time employees, in a unit of production workers (184 regular-111 part-time) achieves an incongruous unit of 321 part-time employeesand 189 full-time.The fact that a majority of the part-time employeeswork full time elsewhere and are represented by another collective-bargaining representative merely emphasizes the distortion in thiscase.While the broad question of unit placement of part-time em-ployees may warrant exploration, the exclusion of the mail sortershere would result in an appropriate unit.The regular work performed by the mail sorters differs from thatperformed by the production employees.Thus, the production em-ployees insert, fold, address, and prepare mailing lists, and performother similar work in the Employer's direct mail operation.Themail sorters, when in the sorting and zoning room, perform only thenormal post office function of sorting and zoning the mail immediatelybefore it is delivered to the United States Post Office which is lo-cated adjacent to the Employer's sorting and zoning room. Indeed,there are two doors from the sorting and zoning room leading directlyinto the post office.Normally, post office employees would do thesorting and zoning.However, the Employer's mail sorters performthis function to obtain a cheaper postal rate.Substantially all ofthese mail sorters are regularly employed as United States Govern-ment postal employees and work only part time for the Employer.3In addition, the sorters, for the most part, work in a room physicallyseparate from the rest of the plant.Although the mail sorters maybe assigned to the various production departments for periods of time,it appears that the production employees are rarely assigned to workin the sorting room, and do not perform that work normally assignedto the mail sorters.. The mail sorters have their own immediate su-pervision and their own timeclock which is located in the sortingroom.The sorters work part time on a three-shift schedule for anaverage 'of 20 hours per week, but the total hours vary from weekto week.Full-time production employees work on a regular timeschedule 'and have only one scheduled shift.It also appears that the skills of the mail sorters are different fromthe other employees; they receive a higher starting rate of pay thansome of the production employees, and are, listed on a separate pay-roll.The mail sorters are paid on an hourly basis, whereas otheremployees are paid on an hourly basis with a number receiving piecerate or incentive pay which the sorters do not get. In addition, the210' mail sorters are also treated differently from the full-time pro-3 A few ofthe sorters and zoners are regularly employed as municipal firemen andpolicemen;they,like the other sorters, workonlypart time for the Employer.The majorityof the production employees hereinsought bythe Union are employed fulltime by theEmployer. CLARK-O'NEILL, INC., ETC.373duction employees in that the latter are paid overtime rates after40 hours work per week, while the mail sorters receive overtime payafter 20 hours work; the full-time production employees receivedouble-time pay for work on Sundays and holidays, and the mailsorters receive time and a half for work on those days; and to qualifyfor holiday pay, the mail sorters need work only 1 hour before and1 hour after the holiday, while the full-time production employeesmust work the full day before and the day after the holiday.Still other facts reveal separate interests and conditions of employ-ment between those employees herein sought and the mail sorters.Thus, the part-time mail sorters receive no sick leave and have noinsurance plan or lunch breaks, while the full-time, production em-ployees receive sick leave, do have an insurance plan, and have regu-larly scheduled lunch breaks.On the other hand, the mail sortershave clearly defined coffee breaks, and the production employees havenone.In addition to these differences in working conditions, theEmployer sponsors a club for all production employees, but hasexcluded the mail sorters from this benefit.Finally, in determining that the mail sorters need not be includedin the production unit, we also note that the Employer has treatedseparately with the mail sorters, apart from its other employees, andthus has recognized their disparate community of interests. It ap-pears, in this connection, that the Employer has entered into discus-sion of working conditions and the settlement of grievances with acommittee of mail sorters.While we do not consider that the rec-ognition accorded the committee of mail sorters constitutes a con-trolling history of bargaining for purposes of unit placement, we doconsider such circumstances in combination with all of the otherfacts herein to warrant establishing a unit without the mail sorters.Accordingly, we would direct an election in Petitioner's proposed unit.DECISION.. AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Hearing Offi-cer Irwin P. Weiner of the National Labor Relations Board. TheHearing Officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to Regional Director John J. Cuneo.Upon the entire record in this case, the Regional Director finds:1.The Employer herein is engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to represent certain em-ployees of these Employers. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a unit of all employees of Clark-O'NeillInc., Clark-O'Neill List Maintenance Corp. and Clark-O'Neill ServiceCorp.,' excluding all office clerical employees, IBM programers, pro-fessional employees, guards, and supervisors as defined in the Act.The Employer, on the other hand, contends that such a unit is in-appropriate and that the appropriate unit must be an overall unitwhich includes employees of Clark-O'Neill Maill Sorting Corp., whoare classified as mail sorters.No union is seeking the more compre-hensive unit, nor is any union seeking to represent only the employeesof Clark-O'Neill Mail Sorting Corp. There is no history of collectivebargaining with respect to any of the Employer's employees.'Clark-O'Neill Inc. and its three wholly owned subsidiaries, Clark-O'Neill Service Corp., Clark-O'Neill List Maintenance Corp., andClark-O'Neill Mail Sorting Corp., are all New Jersey corporations inthe business of processing and distributing specialized direct mailadvertising literature to physicians and allied professional persons.These corporations have common corporate officers who own all thestock in the parent corporation, Clark-O'Neill Inc., which in turnowns all the stock of the three subsidiary corporations.All fourcorporations occupy one building in Fairview, New Jersey, identifiedby a single sign as Clark-O'Neill Inc., and their operations within thisbuilding are separated only by walls or partitions.The record reveals that John J. Owens is executive vice presidentin charge of personnel and labor relations for all corporations.Pros-pective employees for these four corporations fill out the same appli-cation form, are interviewed by Owens, and are hired and dischargedby him.Although there are separate payrolls for these corporations,payroll numbers are assigned as each employee is hired without re-gard to the corporation upon which list he is to be placed, and allpersonnel and payroll records are maintained in one bookkeeping de-partment.Thomas Coby is vice president of production for all fourcorporations and there is one manager in charge of the production ofall the corporations.On the basis of the foregoing, and upon the record as a whole, inview of their common officers, ownership, and control, functional andphysical integration of operations, centralization of management, com-1 The Employer's name appears as amended at the hearing.z The record reveals that since 1961 the Employer has entered into discussions concern-ing terms and conditions of employment, as well as the settlement of grievances with acommittee of sorters.However, no contract has ever been executed and it is not clear thatthe Employer has recognized the sorters' committee as collective-bargaining representativeof its sorters.Accordingly, such discussions and relations may not be regarded as estab-lishing a controlling collective-bargaining history.SeeCentral Coat, Apron & LinenService, Inc.,et at.,126 NLRB 958;Aerovox Corporation,93 NLRB 1101. CLARK-O'NEILL, INC., ETC.375mon overall supervision, and labor relations policy, I conclude thatClark-O'Neill Inc., Clark-O'Neill Service Corp., Clark-O'Neill ListMaintenance Corp., and Clark-O'Neill Mail Sorting Corp. operate asa single enterprise and constitute a single employer within the mean-ing of the Act.'The employees of the composite corporations constituting the Em-ployer herein are administratively divided as follows : Employees inthe addressograph, folding, Chesire, shipping, warehouse, and officedepartments are carried on the Clark-O'Neill Inc. payroll; computer'employees, programers, keypunch operators, and so-called EAM em-ployees are carried on the payroll of Clark-O'Neill Service Corp.;file clerks, addressograph employees, plate assemblers, graphotypeoperators, and employees working in the Pfizer room are carried onthe payroll of Clark-O'Neill List Maintenance Corp.; and all mailsorters, the employees at issue herein, are on the payroll of Clark-'O'NeillMail Sorting Corp.The processing of the mail advertising material constituting theservice performed by the Employer commences with an order from anadvertising agency or manufacturer.Various materials are drawnfrom stock for addressing in the addressograph or Chesire depart-ment according to previously determined mailing lists or various pro-fessional classifications.The materials are then delivered in bulk tothe folding or insertograph department where they are assembled,collated, and placed in envelopes.From there the materials are sentto the postage metering or stamping department and thence to thesorters who segregate the mail as to its area of destination.From thesorters, the material is transmitted to the mailing and shipping de-partments where it is dispatched.Thus, the record indicates that this'operation is essentially a continuous straight line flow.of mail adver-tising materials through all of the four corporations. `.Clark-O'Neill Inc. employs approximately 200 employees, of which'75 are employed part time; Clark-O'Neill List Maintenance Corp. has70 employees, 30 of which are part time; Clark-O'Neill Service Corp.has 25 employees, approximately 6 of which are part time; and Clark-'O'NeillMail Sorting Corp. has. 215 employees, of whom 210 are parttime.All of the part-time employees mentioned above, irrespectiveof the corporation upon which payroll they are carried, regularlywork approximately 20 hours per week. The employees of all fourcorporations, with the exception of salaried supervisors and Clark-O'Neill List Maintenance workers who receive an additional piece rateare. hourly paid with wage rates commencing between $1.25 to $1.50per hour and ranging, depending upon the nature of their work and9SeeHamilton Bros., Inc. and B & C Stevedoring Co., Inc.,130 NLRB 233;George H.Braun, d/b/a Alamo-Braun BeefCompany and George Braun PackingCo.,128 NLRB 32;Florida General Linen Supply Company,124 NLRB 1300;Harvey Radio Laboratories, Inc.,117 NLRB 552;StainlessWelded Products, Inc.,116 NLRB 791. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDlength of service, up to $3 an hour.All of the Employer's em-ployees, whether part-time or full-time, receive similar fringe bene-fits, including holidays, vacations, and, with the exception of part-time employees who work less than 30 hours, hospital and insurancebenefits, irrespective of the corporation upon which payroll they arelisted.Based upon the foregoing and upon the record as a whole, I findthat the Employer's part-time employees in its various departments,including the sorting department, are regular part-time employees,who have a substantial community of interest in terms and conditionsof employment with the Employer's full-time employees. In this con-nection, I find no merit to the Petitioner's contention that, as some ofthese part-time employees may utilize such employment as a "secondjob," they do-not have the same interest as the full-time employeesand should be excluded.Accordingly, consistent with establishedBoard policy, I shall include them in the unit found appropriateherein .4The record reveals that the sorter's job consists of zoning, sorting,tying, and bundling mail, loading and stacking mail bags, and loadingtrucks.However, it further indicates that sorting employees do notwork solely in the sorting department.They frequently performother functions throughout the various departments located in thebuilding,-as do other employees.'Moreover, there are frequent trans-fers and interchange of employees among the departments and cor-porate entities constituting the Employer.When sorting and otheremployees work in departments other than the one assigned to, theycome under the supervision of the individual in charge of that par-ticular department.Further, the record discloses common supervisionin that various supervisors are in charge of employees in several de-partments, and also of different departments in different corporations.Based upon the foregoing, and particularly the common ownership,officers, control, and centralized management of the Employer, thecommon labor policy, common premises, substantial physical and func-tional integration of operations resulting in a straight-line process, inwhich employees of each of the Employer's composite corporationsperform an integral part, the substantial interchange and contactsbetween the various employees of the Employer, the common super-vision, frequent transfers from one department to another, and thesubstantial similarity with respect to wage rates and other terms andconditions of employment, I find that a unit which excludes the full-Berea Publishing Company,140 NLRB 516;Barr's Jewelers,131 NLRB 235.5In this connection,the record reveals that during the 3-month period preceding thehearing in this matter,which is representative of the Employer's normal practice, thesorters devoted 10 to 18 percent of their working time to related work in other depart-ments of the Employer and consequently in its corporate entities other than Clark-O'NeillMail Service Corp. CLARK-O'NEILL, INC., ETC.377time and regular part-time employees of Clark-O'Neill Mail" SortingCorp. as sought by the Petitioner is too narrow in scope, and that, ascontended by the Employer, only the overall unit is appropriate forcollective-bargaining purposes.'The Petitioner alleges that the following individuals 'are super-visors within the meaning of the Act and should be excluded from theunit:Robert Brown, Raul Palachios, and James Grazioso in theChesire department; Elinore Hadgood in the folding department;Olga Perez and Jenny Gonzalez I in the list maintenance department;Sal DeMato in the warehouse; Sal Brown in the maintenance depart-ment; Herbert Heinsohn, Sidney Handler, Antonio George, LouisWaldman, and Samuel Rosenberg in the sorting department; andGeorge Messino in the addressograph department.Robert Brown, in addition to operating a Chesire 'machine, setsmachines to the correct postage denomination and also assigns em-ployees to the machines.However, orders as to which, productionjobs must be commenced first are transmitted to him from the overallproduction manager.He is hourly paid and receives the same over-time and wage benefits as other employees.As he does not have theauthority to hire, layoff, recall, promote, reward, or discharge em-ployees nor effectively recommend the same, and as the record indi-cates his responsibilities are of a routine nature not requiring theexercise of independent judgment, I find that he is not a supervisorwithin the meaning of the Act and shall include him within the unit'Raul Palachios also operates a Chesire machine and has the re-sponsibility to see that such machines are in good operating order.He has been designated by the Employer to "assume responsibility"of the second-shift operators and employees were so notified.Hereports to Antonio Brown, an admitted supervisor, any infractions byemployees and the record indicates that he can and has in the pasteffectively recommended disciplinary action with regard to employees,and that Palachios' supervisor follows his recommendation with re-gard to infractions of plant rules without conducting an independentinvestigation.Although he does not possess the power to hire, fire,layoff, recall, promote, reward, or discharge employees, as he mayeffectively recommend disciplinary and other personnel action withregard to employees, I find he is a supervisor within the meaning ofthe Act and shall exclude him from the unit.'James Grazioso, in addition to operating a machine, also sees thatother machines are in good operating order.Although it is stated8 SeeSiemonsMailing Service,122 NLRB 81. Cf.Florida General Linen Supply Com-pany, supra; Dayton Newspapers, Inc.,119 NLRB 566; and seeBerea Publishing Company,supra;Harvey Radio Laboratories, Inc., supra.7West Virginia Pulp and PaperCo., 122 NLRB 738, 745.8 Cf.Des MoinesFoods,Inc.,129 NLRB-890,and seeWest VirginiaPulpand Paper Co.,supra,at 742. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the record that his duties are similar to those of Palachios, it isnot clear whether he possesses the same authority to effectively recom-mend disciplinary and other personnel action and, therefore, I shallallow him to vote subject to challenge.Elinore Hadgood assists the folding department supervisor, Alanza,Dixon, by distributing work to employees. In addition, she handlesspecial mailing lists.As the record is devoid of evidence that she pos-sesses any indicia of supervisory authority and as her assignment ofwork is of a routine nature, not requiring the exercise of independentjudgment, I shall include her in the unit.Olga Perez in the list maintainence department similarly does makesome routine assignments of work with regard to special mailing lists.However, as the record does not indicate she possesses any indicia ofsupervisory authority, I shall include her in the unit.Jenny Gonzalez in the performance of her duties as assistant tothe supervisor of the Consac and Pfizer room, handles traffic betweenvarious departments and the office. In the performance of theseduties she may assign work to employees by having them make cards,alphabetizing lists, and type reports.As the record does not indicatethat the performance of her duties as assistant to the supervisor in-volves the use of independent judgment and as she has no other in-dicia of supervisory authority, I shall include her in the unit.'George Messino assists the supervisor of list maintenance, George.De Rose, in distributing work to employees and, in the absence of: DeRose, will make work assignments.He is also responsible for qualitycontrol with regard to the Chesire machines and on occasion has per-mitted employees to leave before the termination of their normalworking hours.The record also reveals, without contradiction, thathe has on at least one occasion effectively recommended that an em-ployee receive a wage increase and that he will periodically assumeDe Rose's functions in his absence.Messino performs no productionwork.Based upon the foregoing and upon the record as a whole, Ifind that Messino's duties involve the exercise of independent judg-ment and that he responsibly directs employees in the performanceof their work.Accordingly, I conclude that he is a supervisor withinthe meaning of the Act and I shall exclude him from the unit.10Sidney Handler, Samuel Rosenberg, Louis Waldman, and HerbertHeinsohn are designated by the Employer as supervisors in the sort-ing department on various shifts.Although they have no authorityto hire or fire, they assign work to employees, oversee the performanceof sorting work so that the mail is properly processed, assign sortersto other departments, handle grievances of employees, discipline em-9West Virginia Pulp and Paper Co., supra,at 746.49West Virginia Pulp and Paper Co., supra,at 748. CLARK-O'NEILL, INC., ETC.379ployees, and effectively recommend such action.Each of these indi-viduals is in charge of from 40 to 75 employees on various shifts andperforms no production work. Based on the foregoing factors, I findthese individuals are supervisors within themeaningof the Act andshall, therefore, exclude them from the unit."With regard to Antonio George, although it was alleged that heis a reliefsupervisor in the sorting department, the record is devoidof other evidence as to the nature of his responsibility or authorityover employees.Under these circumstances, as it is unclear whetherhis responsibilities are similar to those of Handler, Rosenberg, Wald-man, and Heinsohn, I shall allow him to vote subject to challenge.Although Sal DeMato is designated as supervisor of the warehouse,the Employer testified that he was an inventory clerk reporting inven-tory and control records to individual customers.The record reveals,however, that he does assign work to employees.As it is unclearwhether this direction is of 'a responsible nonroutine nature, I shall al-low him to vote subject to challenge.Sal Brown is responsible for plant maintenance and in the perform-ance of these duties makes routine assignments to four or five porterswhile personally performing maintenance work.Under these circum-stances, and as the record does not reveal that he responsibly directsother employees or possesses any other indicia of supervisory au-thority, I shall include him in the unit.The parties stipulated that employees classified as IBM computersshould be included in the unit.However, they disagree as to the place-ment of the six employees classified as IBM programers, whom thePetitioner contends are technical employees performing managerialfunctions and should be excluded, and whom the Employer contendsshould be included as production employees.Although the recorddoes not describe in detail the work of the IBM computers, it appearsthat they feed data to the IBM machines in a clerical manner.As therecord does not establish that they are technical employees, and inview of the stipulation of the parties, I shall include them in the unit.The record establishes that the programers interpret IBM tapes and,based upon such interpretations, ultimately submit data to the IBMcomputers for processing through the IBM machines.As the recorddoes not indicate whether the programers formulate, determine,or effectuate management policies or assist in the same, and as it'alsofails to establish whether they have access to confidential informa-tion or whether they are technical employees within the meaning ofthe Act, I shall not resolve their status at this time but shall allowthem to vote subject tochallenge.lan West Virginia Pulp and Paper Co., supra,at 741, 748.12Cf.The Dayton Power and Light Co.,137 NLRB 337. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, I find the following employees of the Employer atits Fairview, New Jersey, plant constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b)of the Act :All employees of Clark-O'Neill Inc., Clark-O'Neill Service Corp.,Clark-O'Neill List Maintenance Corp., and Clark-O'Neill Mail Sort-ing Corp., including IBM computers, Robert Brown, Elinore Had-good, Olga Perez, Jenny Gonzalez, and Sal Brown, but excludingoffice clerical employees, professional employees, Paul Palachios,George Messino, Sidney Handler, Samuel Rosenberg, Louis Wald-man, Herbert Heinsolin, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Hod Carriers',Building & General Laborers'Union of America,Local No. 652, AFL-CIO [Earl C. Worley]andWaverly ArnoldBrown.Case No. 21-CB-1974. June 10, 1964DECISION AND ORDEROn January 31, 1964, Trial Examiner Howard Myers issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Decision.Thereafter,the Respondent and General Counsel filed exceptions to the Decisionand supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case,' and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following amplificationand modifications.2IRespondent's request for oral argument is hereby denied as,in our opinion,the record,including the exceptions and briefs,adequately presents the issues and positions of theparties.2We agree with the Trial Examiner that Respondent violated Section 8(b)(2) and(1) (A) of the Act.As alleged in the complaint, and as the Trial Examiner's Decisionclearly demonstrates, on and after October 18, 1962, Respondent withheld work oppor-tunities from Brown and, on October 24, caused Brown's terminationby Worley for un-lawful considerations.147 NLRB No. 50.